Citation Nr: 1013305	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-23 870	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
essential hypertension.

2.  Entitlement to a rating higher than 10 percent for 
chloracne.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 
1953 to October 1975.  He had two tours in Vietnam, initially 
from November 1967 to November 1968 and again from August 
1970 to August 1971.  He received the Combat Medic Badge.  He 
also served in Korea, however, after the official end of the 
Korean Conflict on January 31, 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied increased ratings for the Veteran's 
service-connected hypertension and chloracne.  This appeal 
also stems from a June 2008 rating decision denying service 
connection for PTSD.

The Veteran's VA treatment records do not include a diagnosis 
of PTSD, but do show a diagnosis of adjustment disorder.  And 
according to Clemons v. Shinseki, 23 Vet App 1 (2009), claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  So the Board is 
amending the Veteran's claim to not only include PTSD, but 
also any other acquired psychiatric disorder that has been 
diagnosed.

In February 2010, as support for his claims, the Veteran and 
his wife testified at a hearing before the undersigned 
Veterans Law Judge at the Board's offices in Washington, DC, 
also referred to as a Central Office (CO) hearing.

Since the Veteran's claim for an acquired psychiatric 
disorder has not been developed for all possible psychiatric 
disabilities, i.e., even those other than PTSD, the Board is 
remanding this claim to the RO via the Appeals Management 
Center (AMC).  However, the Board is going ahead and deciding 
the claims for higher ratings for the essential hypertension 
and chloracne.




FINDINGS OF FACT

1.  While testifying during his recent February 2010 hearing, 
the Veteran made note of the fact that he was a combat medic 
in the military and, therefore, knows how to accurately 
measure blood pressure.  He also indicated that he would be 
submitting a personal journal after the hearing documenting 
his daily blood pressure readings, to show they have been 
substantially more elevated than when measured during his VA 
and other examinations.  He has not, however, submitted this 
additional evidence since that hearing to refute these other 
findings.

2.  According to the medical findings of record, which is the 
only evidence the Board has for consideration in this appeal, 
the Veteran's essential hypertension is controlled by daily 
medication and does not involve any readings as high as 
200 systolic or 110 diastolic.

3.  The Veteran's chloracne is manifested by superficial 
papules on his face, scalp, and back affecting less than 40 
percent of his face and neck and less than 1 percent of his 
entire body with several very small scars on his scalp and 
some small keloid scars on his back.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the essential hypertension.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104a, Diagnostic Code 
7101 (2009).

2.  The criteria also are not met for a rating higher than 10 
percent for the chloracne.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7829 (2009).

3.  But the criteria are met for a separate 10 percent rating 
for the scars on the Veteran's face, scalp, and back 
associated with his chloracne.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2005, November 2007, and March 2009.  These letters informed 
him of the evidence needed to substantiate his claims for 
higher ratings and apprised him of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
letters also complied with Dingess by not only discussing 
this disability rating element of his claims, but also the 
downstream effective date element of his claims.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  He indicated that he had a 
dermatology evaluation at Jackson Hospital in 2006, however, 
the RO received a response from Jackson Hospital that no 
records were found concerning him.  The Board sees there is a 
dermatology evaluation from September 2005 performed by S.M., 
M.D., with the same address as the hospital listed on the 
request form.  The Veteran was informed of the missing 
records in the June 2009 SSOC.  The RO obtained all other 
relevant medical and other records that he identified.  He 
was also examined for VA compensation purposes in February 
2005 and July 2007.  These examination reports and medical 
and other evidence on file contains the information needed to 
assess the severity of his hypertension and chloracne, 
the determinative issue.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or Court.

II.	Increased Rating for Essential Hypertension

In March 1976, the RO granted service connection for 
essential hypertension.  The Veteran has had a 10 percent 
rating for this condition for many years, effectively since 
November 1975, right after his military service ended.  
But he believes the condition is now more severe and, 
therefore, warrants a higher rating.  However, for the 
reasons and bases discussed below, the Board finds that the 
10 percent rating is still the most appropriate rating for 
this condition based on the findings in the medical and other 
evidence on file.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Court has indicated that, 
in determining the present level of disability, 
this necessarily requires considering whether to "stage" 
the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased-rating claim is from one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's condition has been rated under Diagnostic Code 
(DC) 7101 for hypertensive vascular disease - including 
hypertension and isolated systolic hypertension.  Under DC 
7101, a 10 percent evaluation is assigned if the 
diastolic pressure is predominantly 100 or more, or if the 
systolic pressure is predominantly 160 or more.  A minimum 
evaluation of 10 percent is assigned for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A higher 20 
percent evaluation is assigned if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more; an even higher 40 percent 
evaluation is assigned if the diastolic pressure 
predominantly 120 or more; and a still higher 60 percent 
evaluation is assigned if the diastolic pressure 
predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2009).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's hypertension does not warrant a 
rating higher than 10 percent.  The evidence that supports 
this conclusion is a VA examination dated in February 2005, 
VA treatment records from December 2004 through May 2009, and 
private treatment records from January 2005 and December 
2005.

A February 2005 VA examination found blood pressures of 
181/107 standing, 156/96 sitting, and 164/100 lying down.  
The examiner noted that the Veteran was taking Tiazac and 
Maxzide for control of his hypertension.  The examiner 
indicated uncontrolled essential hypertension.

VA treatment records indicates blood pressure readings of 
140/90 and 154/95 in December 2004, 125/88 in July 2005, 
137/79 in August 2005, 168/93 in March 2006, 150/90 in April 
2006, 121/69 in September 2006, 127/83 in December 2006, 
130/81 in February 2007, 134/76 in March 2007, 125/82 in 
April 2007, 136/84 in September 2007, 134/98 in June 2008,  
120/70 and 130/85 in July 2008,  137/88 in August 2008,  
143/90 in October 2008,  137/84 in November 2008, and  144/93 
in May 2009.

Private treatment records indicate blood pressure of 140/88 
in January 2005, and 120/84 in December 2005.



The Veteran's condition does not warrant the higher 20 
percent rating because he has no diastolic blood pressure 
readings of 110 or more or systolic pressure readings of 200 
or more.  His highest recorded blood pressure during this 
period at issue has been 181/107, which is still below the 
level necessary for the higher 20 percent rating under DC 
7101.  And as his blood pressure readings have never been 
high enough since filing his claim to support assigning the 
higher 20 percent rating, there is no basis to "stage" his 
rating under Hart, either.

While testifying during his recent February 2010 hearing, the 
Veteran made note of the fact that he was a combat medic in 
the military and, therefore, knows how to accurately measure 
blood pressure.  He also indicated that he would be 
submitting a personal journal after the hearing documenting 
his daily blood pressure readings, to show they have been 
substantially more elevated than when measured during his VA 
and other examinations.  He has not, however, submitted this 
additional evidence since that hearing to refute these other 
findings.  So the Board only has the benefit of this evidence 
already in the file in determining whether he is entitled to 
a higher rating, and this evidence of record clearly shows 
that he is not, despite his contentions to the contrary.

III.	Increased Rating for Chloracne

In June 1984, the RO granted service connection for 
chloracne, as secondary to herbicide exposure in Vietnam.  
The Veteran now claims that the currently assigned 10 percent 
rating no longer compensates him for the interference in his 
daily life caused by his chloracne.  For the reasons and 
bases discussed below, the Board finds that the 10 percent 
rating is still the most appropriate for his chloracne.  
The Board does find, however, that the scars of the Veteran's 
face, scalp, and back resulting from the chloracne warrant a 
separate 10 percent rating.

The Veteran's skin condition has been rated under Diagnostic 
Code 7289 for chloracne.  Under Diagnostic Code 7289, 
regardless of the extent of coverage, chloracne that is 
superficial (comedones, papules, pustules, superficial cysts) 
is rated noncompensably.  Deep acne (deep inflamed nodules 
and pus-filled cysts) affecting less than 40 percent of the 
face and neck, or; deep acne other than on the face or neck, 
warrants a 10 percent rating.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck warrants a 30 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7829 (2009). 

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's chloracne does not warrant a rating 
higher than 10 percent.  The evidence that supports this 
conclusion is two VA examinations dated February 2005 and 
July 2007, VA treatment records and private treatment record 
from September 2005.

The February 2005 VA examination found a few small healed 
papules about the neck and scalp area.  There were three 
hyperpigmented healed lesions over the back.  There was one 
acne-like papule over the anterior chest below the neck.  
None of the lesions were acute in nature.  There was no 
erythema or drainage.  Total percentage of exposed skin 
involved was less than 1 percent. 

The July 2007 VA examination  found  superficial chloracne 
affecting less than 40 percent of the face and neck and less 
than 5 percent of head and back.  The examiner noted a papule 
of the right chin area and superficial lesions of the head 
measuring 1 1/2 cm, 2 cm by 2 cm,  less than 2 cm, and 1cm.  
She also noted hyperpigmented scars on the back measuring 5 
cm by 1 cm and 1cm by 1 cm.  The\ examiner noted keloid scar 
formation on the back.  She noted no erythema, edema, or 
drainage.

A July 2005 VA treatment record indicated numerous nodulo-
cystic lesions on lower earlobes, scalp, upper back, and 
forehead.

A September 2005 private treatment record indicated multiple 
cystic papules on the scalp and back.  There were several 
open and closed comedones.  There were several inflammatory 
papules.

The Veteran's condition does not warrant the higher 30 
percent rating under DC 7829 because his chloracne does not 
affect more than 40 percent of his face and neck at any given 
time.  Both the February 2005 and July 2007 VA examination 
indicated that the amount of the face and neck affected was 
less than 40 percent.

But the Board also has considered whether a separate rating 
is warranted for the scars associated with the Veteran's 
chloracne.  Skin conditions can also be rated based on 
disfigurement of the head, face, or neck (DC 7800), or scars 
(DC's 7801, 7802, 7803, 7804, or 7805).  The criteria for 
ratings under DC 7800-7805 were amended effective October 23, 
2008.  The Board is required to consider his claim in light 
of both the former and revised standards to determine whether 
an increased rating for his skin condition is warranted.  But 
VA's Office of General Counsel has determined that the 
amended rating criteria, if more favorable to the claim, can 
be applied only prospectively for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

DC 7800 pertains to disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, DC 7800.  Under DC 7800 a skin disorder 
with one characteristic of disfigurement of the head, face, 
or neck is rated as 10 percent disabling.  Note (1) to DC 
7800 provides that the 8 characteristics of disfigurement 
are: (1) scar is 5 or more inches (13 or more cm.) in length; 
(2) scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part; (3) surface contour of scar is elevated or 
depressed on palpation; (4) scar is adherent to underlying 
tissue; (5) skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue is missing in an area exceeding six square inches 
(39 sq. cm.); and (8) skin is indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).  A 30 percent 
rating is warranted if there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  



The amendment to DC 7800 is found in Notes (4) which instruct 
the evaluator to separately evaluate disabling effects other 
than disfigurement that are associated with individual 
scar(s) of the head, face, or neck, such as pain, 
instability, and residuals of associated muscle or nerve 
injury, under the appropriate diagnostic code(s), and in Note 
(5) which instructs the evaluator that characteristic(s) of 
disfigurement may be caused by one scar or by multiple scars.

At the time the Veteran filed his claim for increase, a 10 
percent disability rating was warranted for a scar that is 
deep or that causes limited motion in an area or areas 
exceeding 6 square inches (39 square centimeters); for a 
superficial scar that does not cause limited motion but which 
covers an area of 144 square inches (929 sq. cm.) or greater; 
for an unstable, superficial scar; for a superficial scar 
that is painful on examination; or for a scar that causes 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DCs 7801, 7802, 7803, 7804, 7805.  

In October 2008, the regulations regarding scars were amended 
to allow for either separate or cumulative ratings for scars 
on multiple parts of the body.  Under the new criteria, DC 
7801 provides that deep and nonlinear burn scar(s) or scar(s) 
due to other causes that are not of the head, face, or neck 
and that cover an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 40 percent rating, a deep and 
nonlinear scar covering an area or areas of at least 72 
square inches (465 sq. cm.) but less than 144 square inches 
(929 sq. cm.) warrants a 30 percent rating, a deep and 
nonlinear scar covering an area or areas of at least 12 
square inches (77 sq. cm.) but less than 72 square inches 
(465 sq. cm.) warrants a 20 percent rating, and a  deep and 
nonlinear scar covering an area or areas of at least 6 square 
inches (39 sq. cm.) but less than 12 square inches (77 sq. 
cm.) warrants a 10 percent rating.  Note (1): A deep scar is 
one associated with underlying soft tissue damage.  Under DC 
7802, superficial and nonlinear burn scar(s) or scar(s) due 
to other causes that are not of the head, face, or neck that 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater .warrant a 10 percent rating.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Under DC 7804, five or more scars that are 
unstable or painful warrant a 30 percent rating, three or 
four scars that are unstable or painful warrants a 20 percent 
rating, one or two scars that are unstable or painful warrant 
a 10 percent rating.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Under DC 7805 any other scars, including 
linear scars, are to rated based on any disabling effect(s).  
38 C.F.R. § 4.118, DC 7801-7805 (effective October 23, 2008).

The Board finds that a separate rating of 10 percent is 
warranted for the Veteran's acne scars of the face, scalp, 
and back.  He is entitled to be compensated for this 
additional disability since it is not contemplated by or 
reflected in his current rating, so does not violate VA's 
anti-pyramiding regulation 38 C.F.R. § 4.14.  See also 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The four scars on the Veteran's scalp mentioned in the July 
2007 VA examination report meet one of the eight criteria of 
disfigurement for a the scar is at least 0.6 cm wide at the 
widest part.  They do not meet any of the other criteria 
because they are all less than 13 cm in length, do not have 
elevated or depressed surface contour, are not adherent to 
underlying tissue, and aggregate to less than 39 sq. cm.

Additionally, the Veteran would not be entitled to a rating 
higher than 10 percent under DCs 7801, 7802, 7803, 7804, 7805 
because even combining the total surface area of the 
Veteran's scars he does not achieve the 39 sq. cm necessary 
for the 10 percent rating.  Although the examiner at the July 
2007 VA examination described the scars on the Veteran's back 
as keloid, she did not indicate that they were unstable, 
painful, or limited the function of the Veteran's back.

As the Veteran's skin condition results in superficial 
papules of the face, scalp, and back affecting less than 40 
percent of the Veteran's face and neck, the Veteran skin 
condition does not warrant a rating higher than 10 percent 
under DC 7829.  However, based on the acne scars of the 
Veteran's face, scalp, and back, his condition warrants a 
separate 10 percent rating under  DC 7800.  As the Veteran's 
condition has never been more than 10 percent disabling since 
filing his claim for an increased rating, there is no basis 
to "stage" the rating under Hart.



IV.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of 


disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  

Here, because the Board finds that the schedular ratings of 
10 percent for the Veteran's hypertension, 10 percent for his 
chloracne, and 10 percent for the associated scars on his 
face, scalp, and back contemplate the extent and severity of 
his symptoms, referral to the Under Secretary for Benefits or 
the Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence his 
hypertension, chloracne, and scars have caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular ratings, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun. 

The Veteran testified that he took medication to relieve the 
pain of his scalp lesions and then fell asleep at work.  His 
supervisor discovered him asleep and terminated his 
employment.  Although the Veteran attributed losing his 
employment to his chloracne, the Board does not find that the 
relatively mild chloracne would have an adverse impact on his 
employment.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  So the Board does 
not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for an increased rating for the hypertension is 
denied.

The claim for an increased rating for the chloracne also is 
denied.

However, a separate 10 percent rating is granted for the 
chloracne scars on the Veteran's face, scalp, and back, 
subject to the statutes and regulations governing the payment 
of VA compensation.


REMAND

Regarding the Veteran's remaining claim for service 
connection for an acquired psychiatric disorder, the Board 
sees that the Veteran originally filed for PTSD only.  His VA 
treatment records do not show a diagnosis of PTSD; these 
records, however, do show a diagnosis of adjustment disorder.  
And according to Clemons v. Shinseki, 23 Vet App 1 (2009), 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.

The Veteran's service treatment records (STRs) include 
reference to trouble sleeping, terrifying nightmares, 
depression, and excessive worry while in Korea on a June 1956 
physical examination.  The report indicated that there were 
no residuals for any of these conditions. 

VA treatment records include a diagnosis of an adjustment 
disorder.  However, there is no indication to the etiology or 
duration of this condition. 

As to the Veteran's claim of PTSD, the Board notes that the 
Veteran did have combat experience during his two tours in 
Vietnam as evidenced by his receiving the Combat Medical 
Badge.  The Veteran also testified credibly to his combat 
experiences at the February 2010 Central Office hearing.  
Therefore, the existence and sufficiency of the stressor are 
not in question.  However, there is no evidence in the record 
that the Veteran has been diagnosed with PTSD.

Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.  20 Vet. App. 
79 (2006). See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  So this case must be referred to a VA examiner 
to have him/her review the relevant evidence and determine if 
the Veteran has an acquired psychiatric disorder including 
PTSD that is attributable to his military service.  

Accordingly, this remaining claim is REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current acquired psychiatric disorder.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) the 
Veteran's acquired psychiatric disorder 
(1) initially manifested during his 
military service from June 1953 to October 
1975; or (2) if a psychosis, within one 
year of his discharge; or (3) if PTSD, is 
attributable to his combat experience in 
service - which included two tours 
in Vietnam.  

The examiner should specifically state 
whether any currently diagnosed 
psychiatric disorder is related to 
service, to include any 
treatment/complaints/diagnoses in service.  
In this regard, the examiner should note 
the references to treatment the Veteran 
received in service concerning his sleep 
trouble, nightmares, depression and 
excessive worry in his June 1956 physical 
examination report.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure 
to report for this scheduled examination, 
without good cause, may have adverse 
consequences on this pending claim.  
38 C.F.R. § 3.655.

2.  Then readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, inclusive of but not 
limited to PTSD, in light of the 
additional evidence.  If this claim is not 
granted to his satisfaction, send him and 
his representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of this remaining 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


